EXHIBIT 10.01-05


AMENDMENT NO. 5 OF
ARIZONA NUCLEAR POWER PROJECT
PARTICIPATION AGREEMENT
DATED DECEMBER 5, 1979








APS Contract No: 2741-4l9.443


























Execution Copy









--------------------------------------------------------------------------------





AMENDMENT NO. 5 Of
ARIZONA NUCLEAR POWER PROJECT
PARTICIPATION AGREEMENT
PARTIES:
The Parties to this Amendment No. 5 are: ARIZONA PUBLIC SERVICE COMPANY, a
corporation organized and existing under and by virture of the laws of the State
of Arizona, hereinafter referred to as "Arizona", SALT RIVER PROJECT
AGRICULTURAL IMPROVEMENT AND POWER DISTRICT, an agricultural improvement
district organized and existing under and by virtue of the laws of the State of
Arizona, hereinafter referred to as "Salt River Project", SOUTHERN CALIFORNIA
EDISON COMPANY, a corporation organized and existing under and by virtue of the
laws of the State of California, hereinafter referred to as "Edison", PUBLIC
SERVICE COMPANY OF NEW MEXICO, a corporation organized and existing under and by
virtue of the laws of the State of New Mexico, hereinafter referred to as "PNM"
and EL PASO ELECTRIC COMPANY, a corporation organized and existing under and by
virtue of the laws of the State of Texas, hereinafter referred to as "El Paso".
EFFECTIVE DATE: December 5, 1979
WHEREAS, Arizona, Salt River Project, Edison, PNM, and El Paso are parties to a
certain agreement entitled Arizona Nuclear Power Project Participation
Agreement, dated as of August 23, 1973, as amended by Amendment No. 1, dated as
of January 1, 1974, Amendment No. 2, dated as of August 28, 1975, Amendment No.
3, dated as of July 22, 1976, and Amendment No. 4, dated as of December 15,
1977, (hereinafter as so amended "Participation Agreement");




-1-

--------------------------------------------------------------------------------





WHEREAS, because of the quantity and characteristics of the Power and Energy
required for the testing of various components and systems for the startup of
each Generating Unit before and during its Startup Period and at other times
after its Date of Firm Operation, the Participants have concluded that whenever
such Power and Energy requirements for any Generating Unit cannot be furnished
by one of the other Generating Units, Participants shall supply or have supplied
such Power and Energy requirements in accordance with their respective
Generation Entitlement Shares.
THEREFORE, in consideration of the promises and the mutual covenants and
obligations of parties as hereinafter set forth, the Parties hereto agree that
the Participation Agreement be and hereby is amended as follows:
1.
Section 3.27 is deleted in its entirety and a new Section 3.27 is added to read
as follows:

"3.27 General Service Requirements: The Power and Energy, including without
limitation Testing and Startup Power and Energy, required during any period and
supplied from one or more Generating Units for testing, startup, or operation of
all process and auxiliary equipment and systems used or useful in connection
with the operation and maintenance of all Generating Units."
2.
Following Section 3.54, a new Section 3.54A shall be added to read as follows:

"3.54A Testing and Startup Power and Energy: The amount of Power and Energy
required for the purposes of testing of any


-2-

--------------------------------------------------------------------------------





component or system of any Generating Unit before, during, or after its Startup
Period."
3.
Following Section 3.54A, a new Section 3.54B shall be added to read as follows:

"3.54B Transmission Agreements: Transmission Agreements which may be entered
into between and among the Parties and third parties for the explicit purpose of
defining transmission arrangements and charges for the delivery of each
Participant's Generation Entitlement Share and/or Testing and Startup Power and
Energy."
4.    Section 5 is amended (i) to change the caption to read:
"5. Power and Energy Entitlements and Requirements:"
and (ii) by the addition of a new Section 5.8 which reads as follows:
"5.8 Each of the Participants shall, in accordance with any applicable
Transmission Agreements or other agreements for the delivery or supply of ANPP
Testing and Startup Power and Energy, deliver or have delivered to the 500 KV
bus at the ANPP High Voltage Switchyard its share, equal to its Generation
Entitlement Share, of all or a portion of the Testing and Startup Power and
Energy requirements of any Generating Unit which the Project Manager or the
Operating Agent shall have determined, in accordance with policies, criteria,
and procedures approved by the Engineering and Operating Committee pursuant to
Section 6.3.2.5 hereof, cannot or should not be supplied by any other Generating
Unit and shall have scheduled for delivery in accor-




-3-

--------------------------------------------------------------------------------





dance with procedures approved by the Engineering and Operating Committee
pursuant to Section 6.3.2.7. The costs of Testing and Startup Power and Energy
delivered by each Participant shall be borne by such Participant consistent with
any applicable Transmission Agreements or other agreements for the delivery or
supply of ANPP Testing and Startup Power and Energy and shall be accounted for
by such Participant in such manner as it deems appropriate."
5.
Section 6.3.1 is deleted in its entirety and a new Section 6.3.1 is added to
read as follows:

"6.3.1 Provide liaison between Participants and the Project Manager with regard
to the Construction Work, including without limitation the scheduling and
delivery by the Participants of Testing and Startup Power and Energy."
6.
Section 6.3.2.5 is deleted in its entirety and a new Section 6.3.2.5 is added to
read as follows:

"6.3.2.5 The policies, criteria. and procedures for determining Available
Generating Capability, General Service Requirements, Maximum Generating
Capability, Minimum Generating Capability, Net Energy Generation, and Zero Net
Load, for allocating the General Service Requirements among the Generating Units
and for determining the amounts of Testing and Startup Power and Energy to be
provided by the Participants."
7.
Section 6.3.2.7 is deleted in its entirety and a new Section 6.3.2.7 is added to
read as follows:

"6.3.2.7 The procedures for scheduling deliveries of Power and Energy to the
Participants, scheduling deliveries of




-4-

--------------------------------------------------------------------------------





Testing and Startup Power and Energy from the Participants, and for forecasting
and estimating requirements for and scheduling deliveries of Nuclear Fuel,
water, and Materials and Supplies."
8.
Section 6.3.2.1l is deleted in its entirety and a new Section 6.3.2.11 is added
to read as follows:

"6.3.2.11 The practices and procedures for keeping each Participant advised of
(i) the Available Generating Capability of each Generating Unit, (ii) the
deliver of Power and Energy from ANPP in accordance with the Participants'
schedules, and (iii) the Testing and Startup Power and Energy requirements to be
provided by the Participants pursuant to schedules. Such practices and
procedures shall provide for modifying said schedules to meet the needs of
day-to-day or hour-by-hour operation, including emergencies on a Participant's
system."
9.
Section 7.3.19 is deleted in its entirety and a new Section 7.3.19 is added to
read as follows:

"7.3.19 Provide the Participants with all necessary and required records and
information pertaining to the performance of Construction Work, including
progress reports at such regular intervals as the Administrative Committee or
the Engineering and Operating Committee shall determine, and the amount and
scheduling of delivery by the Participants of Testing and Startup Power and
Energy prior to the Date of Firm Operation of the first Generating Unit."
10.
Section 7.3.33 is deleted in its entirety and a new Section

    


-5-

--------------------------------------------------------------------------------









7.3.33 is added to read as follows:
"7.3.33 Coordinate with the Operating Agent all arrangements (i) for shipment,
transfer, receipt, inspection, storage and loading of Nuclear Fuel at the
Nuclear Plant Site, (ii) for the preoperational testing and acceptance by the
Operating Agent of components and systems of ANPP, (iii) for preoperational
radiological, meteorological, and other environmental monitoring programs which
are to be continued after the Date of Firm Operation of the first Generating
Unit, (iv) for the startup, operational testing, and operation of each
Generating Unit prior to its Date of Fire Operation, (v) for the scheduling and
delivery of Testing and Startup Power and Energy required after the Date of Firm
Operation of the first Generating Unit and (vi) for the preservation and
organization of all quality assurance records accumulated in the performance of
Construction Work and for the on-going quality assurance and surveillance
programs to be conducted during ANPP operation."
11.
Section 8.3.18 is deleted in its entirety and a new Section 8.3.18 is added to
read as follows:

"8.3.18 Determine, in accordance with policies, criteria and procedures
established by the Engineering and Operating Committee pursuant to Section
6.3.2.5 hereof, and keep the system dis- patcher of each Participant advised of
(i) the Maximum Generating Capability, Minimum Generating Capability, and the
Available Generating Capability of each Generating Unit and (ii) the Testing and
Startup Power and Energy to be provided by the




-6-

--------------------------------------------------------------------------------





Participants after the Date of Firm Operation of the first Generating Unit."
12.
Section D.l.6 of Appendix D of the Participation Agreement is deleted in its
entirety and a new Section D.1.6 is added to read as follows:

"D.1.6 Applicable costs of materials, supplies, tools, machinery, equipment,
apparatus, construction Power and Energy (excluding Testing and Startup Power
and Energy supplied by the Participants pursuant to Section 5.8 of the
Participation Agreement), including installation of any facilities necessary
therefor, determined in accordance with the established charges, rates, rules,
regulations, and practices of the utility furnishing such construction Power,
Energy, and facilities, construction water in connection with Construction Work,
including rental charges, and Emergency Spare Parts."
13.
Section E.l. of Appendix E of the Participation Agreement is amended to read as
follows:

"E.l. Operation And Maintenance Expenses: In determining ANPP operating
expenses, the Operating Agent shall include the following expenses to the extent
that they are chargeable to ANPP in accordance with Accounting Practice,
including Arizona's normal time-off allowances and Materials and Supplies stores
load, but excluding the costs of Testing and Startup Power and Energy provided
by the Participants:"
14.
Sections El.l through El.9 of Appendix E of the Participation Agreement shall
remain as written.



-7-

--------------------------------------------------------------------------------





15.
Except as provided herein, the Participation Agreement, as amended by this
Amendment No. 5, shall remain in full force and effect.

WHEREFORE, the parties have executed this Amendment No. 5 as of the date first
set forth above.
 
 
 
 
 
 
ARIZONA PUBLIC SERVICE COMPANY
 
 
 
 
 
 
 
 
 
 
 
 
By
[ILLEGIBLE]
 
 
 
 
 
Its
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SALT RIVER PROJECT AGRICULTURAL
 
 
 
IMPROVEMENT AND POWER DISTRICT
ATTEST AND COUNTERSIGN:
 
 
 
 
 
 
[ILLEGIBLE]
 
 
By
[ILLEGIBLE]
 
Its
Secretary
 
 
 
Its
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SOUTHERN CALIFORNIA EDISON COMPANY
 
 
 
 
 
 
 
 
 
 
 
 
 
By
[ILLEGIBLE]
 
 
 
 
 
 
Its
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PUBLIC SERVICE COMPANY OF NEW MEXICO
ATTEST AND COUNTERSIGN:
 
 
 
 
 
[ILLEGIBLE]
 
 
By
[ILLEGIBLE]
 
Its
Secretary
 
 
 
Its
Vice President
 









-8-

--------------------------------------------------------------------------------





 
 
 
EL PASO ELECTRIC COMPANY
ATTEST AND COUNTERSIGN:
 
 
 
 
 
 
[ILLEGIBLE]
 
 
By
[ILLEGIBLE]
 
Its
Secretary
 
 
 
Its
Vice President
 













-9-

--------------------------------------------------------------------------------





STATE OF ARIZONA
)
 
 
 
 
)
ss.
 
 
County of Maricopa
)
 
 
 

On this 17th day of December, 1979 before me, the undersigned Notary Public,
personally appeared Russell D. Hulse who acknowledged himself to be the Vice
President of ARIZONA PUBLIC SERVICE COMPANY, an Arizona corporation, and that he
as such officer, being authorized so to do, executed the foregoing instrument
for the purposes therein contained by signing the name of the company by himself
as such Vice President.
IN WITNESS WHEREOF, I hereunto set my hand and official seal.


[ILLIGIBLE]    
Notary Public


My commission expires:


November 13, 1982    




-10-

--------------------------------------------------------------------------------





STATE OF ARIZONA
)
 
 
 
 
)
ss.
 
 
County of Maricopa
)
 
 
 

On this 15th day of January, 1980 before me, the undersigned Notary Public,
personally appeared JOHN R. LASSEN and PAUL D. RICE who acknowledged himself to
be the        Vice President        and         Secretary        of SALT RIVER
PROJECT AGRICULTURAL IMPROVEMENT AND POWER DISTRICT, an Arizona agricultural
improvement district, and that they as such officers, being authorized so to do,
that they as such officers, being authorized so to do, executed the foregoing
instrument for the purposes therein contained by signing the name of the company
by themselves as such      Vice President     and       Secretary    .
IN WITNESS WHEREOF, I hereunto set my hand and official seal.


Don E. Smith    
Notary Public


My commission expires:    
 
 
 
[SEAL]
 

    
__My Commission Expires May 5, 1983__




-11-

--------------------------------------------------------------------------------





STATE OF CALIFORNIA
)
 
 
 
 
)
ss.
 
 
County of Los Angeles
)
 
 
 

On this 18th day of April, 1980 before me, the undersigned Notary Public,
personally appeared G. J. Bjorklund who acknowledged himself to be the ___Vice
President_____ of SOUTHERN CALIFORNIA EDISON COMPANY, a California corporation,
and that he as such officer, being authorized so to do, executed the foregoing
instrument for the purposes therein contained by signing the name of the company
by himself as such Vice President.
IN WITNESS WHEREOF, I hereunto set my hand and official seal.


 
 
 
Dona Mary Wilcomb
 
[SEAL]
 
 
Notary Public
 
 
 
 
 
 

            
My commission expires:


June 18, 1981            




-12-

--------------------------------------------------------------------------------





STATE OF NEW MEXICO
)
 
 
 
 
)
ss.
 
 
County of Bernalillo
)
 
 
 

On this 3rd day of March, 1980 before me, the undersigned Notary Public,
personally appeared C. C. Bedford and                       who acknowledged
himself to be the        Vice President        and                       
of PUBLIC SERVICE COMPANY OF NEW MEXICO, a New Mexico corporation, and that they
as such officers, being authorized so to do, executed the foregoing instrument
for the purposes therein contained by signing the name of the company by
themselves as such        Vice President        and                       .
IN WITNESS WHEREOF, I hereunto set my hand and official seal.


[ILLIGIBLE]    
Notary Public


My commission expires:


__    8-5-80            __




-13-

--------------------------------------------------------------------------------





STATE OF TEXAS
)
 
 
 
 
)
ss.
 
 
County of El Paso
)
 
 
 

On this 20th day of March, 1980 before me, the undersigned Notary Public,
personally appeared R. E. York and  Theta S. Fields   who acknowledged
themselves to be the        Senior Vice President        and
     Secretary             of EL PASO ELECTRIC COMPANY, a Texas corporation, and
that they as such officers, being authorized so to do, executed the foregoing
instrument for the purposes therein contained by signing the name of the company
by themselves as such   Senior Vice President    and      Secretary            .
IN WITNESS WHEREOF, I hereunto set my hand and official seal.


Cecelia R. Shea    
Notary Public


My commission expires:


__    6-30-81        __


-14-